Title: From Thomas Jefferson to Collow, Frères, Carmichael & Co., 10 September 1789
From: Jefferson, Thomas
To: Collow Frères, Carmichael & Co.



Gentlemen
Paris Sep. 10. 1789.

I avail myself of the first moment after a recovery from a severe indisposition under which your letter of the 1st. found me, to acknolege the receipt of it, and to thank you for the information it contained as to the vessels in your port bound for America. I begin to be very anxious on that subject as the season for my departure approaches, and I learn there is no vessel at Bordeaux; so that in fact I have no dependance but on Havre.—The government has been obliged to run the farmers so hard for money, that no application to the ministers could produce any effect towards quickening the purchases of tobacco. However I meant to do with them before my departure all which can be done under their present situation, and count on being able to do something also by privately conferring with some of the farmers, which I propose to do in the first possible moment. I have the honor to be with great esteem, Gentlemen, Your most obedient & most humble servt,

Th: Jefferson

